DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments (filed 2/8/2021, pages 12-13) have been fully considered and are persuasive.  Accordingly, the 103 rejections of clams 1-7 and 33-38 (as detailed in the office action dated 12/3/2020) have been withdrawn by examiner.  
Reasons for Allowance/Examiner’s Comments
Claims 1-38 are allowable.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “wherein an Abbe number of the second lens element is V2, a maximum refractive index among the seven lens elements is Nmax, a curvature radius of the image-side surface of the seventh lens element is R14, a focal length of the photographing optical lens assembly is f, and the following conditions are satisfied: V2 ≤ 21.4; 1.640 ≤ Nmax < 1.750; and 0 < R14/f < 0.7.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-7 are allowable due to pendency on  independent claim 1.
Specifically regarding the allowability of independent claim 8:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “a focal length of the photographing optical lens assembly is f, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition 
Specifically regarding the allowability of independent claim 18:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “a focal length of the photographing optical lens assembly is f, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied: 1.2 < f/EPD ≤ 2.0”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 19-24 are allowable due to pendency on  independent claim 18.
Specifically regarding the allowability of independent claim 25:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “a focal length of the photographing optical lens assembly is f, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied: 1.2 < f/EPD ≤ 2.0”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 26-32 are allowable due to pendency on  independent claim 25.
Specifically regarding the allowability of independent claim 33:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “wherein a maximum refractive index among the seven lens elements is Nmax, and the following condition is satisfied: 1.640 ≤ Nmax < 1.750.”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 34-38 are allowable due to pendency on  independent claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al. (US 9,678,309), Kubota et al. (US 9,746,641), Teraoka (US 9,759,894), Baik (US 10,018,805), Chen (US 10,048,471), and Kubota et al. (US 10,126,526) are cited to show similar optical lens assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872